EXHIBIT 99.1 Form 51-102F3 MATERIAL CHANGE REPORT 1. Name and address of the Company. AVALON RARE METALS INC. (the “Issuer”) 130 Adelaide Street West Suite 1901 Toronto, ONM5H 3P5 2. Date of Material Change. January 27, 2011 3. News Release. A press release disclosing the material change was released on January 27, 2011through the facilities of Marketwire and was also posted to SEDAR. 4. Summary of Material Change. The Company released updated data from its 2010 summer definition drilling program which data resulted in a significant increase in the proportion of Indicated Mineral Resources at the Company’s Nechalacho deposit.The updated resource estimate for the key Basal Zone part of the deposit resulted in an increase in Indicated Mineral Resources to 57.49 million tonnes grading 1.56% TREO1 with 20.72% HREO/TREO using the base case $260 Net Metallurgical Return (NMR) cut-off which compared with the Indicated Resources of 20.45 million tonnes grading 1.75% TREO with 23% HREO/TREO reported for the Basal Zone in the September 2010 update (for the Tardiff Lakes and West Long Lake areas combined).The Company noted that the increase would not necessarily influence the decision on production rate, which will ultimately be determined by sales volumes estimates rather than resource size. 1 Total Rare Earth Oxides (TREO) refers to the elements lanthanum to lutetium, plus yttrium, expressed as oxides. See Avalon’s website for conversion factors from elements to oxides.Heavy Rare Earth Oxides (HREO) refers to the elements europium to lutetium, plus yttrium, expressed as oxides. Light rare earths (LREO) refers to the elements lanthanum to samarium, expressed as oxides. HREO/TREO refers to the proportion of heavy rare earth oxides as a percentage of the total rare earth oxide content of the rock. Further details on the material change are included in the Company’s press release attached as Schedule A to this Material Change Report. 5. Full Description of Material Change. A full description of the material change is contained under Item 4. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102. The report is not being filed on a confidential basis. 7. Omitted Information. No significant facts have been omitted from this Material Change Report. 8. Executive Officer. Donald S. Bubar, President & CEO 9. Date of Report. This report is dated at Toronto, this 7th day of February, 2011. AVALON RARE METALS INC. “Charlotte May” (signed) Per: Charlotte May, Corporate Secretary SCHEDULE “A” 130 Adelaide St. W., Suite 1901, Toronto, ONM5H 3P5 Tel:(416) 364-4938Fax:(416 ) 364-5162 office@avalonraremetals.com www.avalonraremetals.com NEWS RELEASE January 27, 2011
